Citation Nr: 0429478	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  98-00 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether the veteran may be considered to have a serious 
employment handicap for purposes of an extension of his 
entitlement to vocational training and rehabilitation, to 
include refresher training, under Chapter 31 of Title 38, 
United States Code.  

(The issues of whether there was clear and unmistakable error 
in a November 19, 1997 RO decision, and of entitlement to a 
rating in excess of 40 percent for residuals of a left hand 
injury are addressed in a separate Board decision.)  


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
February 1986.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from April 1998 and April 2000 
decisions.  

In the April 1998 decision, the RO determined that the 
veteran did not have a serious employment handicap.  The 
veteran filed a notice of disagreement (NOD) in October 1998, 
and the RO issued a statement of the case (SOC) in December 
1998.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later in December 
1998.  

In May 1999, the veteran testified during a videoconference 
hearing before one of the undersigned Veterans Law Judges; a 
transcript of that hearing is of record.  

Subsequently, in February 2000, the Board denied the issue of 
whether the veteran had a serious employment handicap for 
purposes of an extension of his entitlement to vocational 
training and rehabilitation, to include refresher training, 
under Chapter 31 of Title 38, United States Code.  The Board 
also denied the additionally perfected claim of whether the 
veteran's entitlement to benefits pursuant to a vocational 
training and rehabilitation program under Chapter 31 of Title 
38, United States Code, during the summer of 1995, included 
payment for the purchase of a computer.  The Board then 
remanded to the RO claims for a rating greater than 40 
percent for the residuals of a left hand injury; for an 
effective date earlier than September 22, 1994, for the award 
of a 40 percent rating for residuals of a left hand injury; 
and for an effective date earlier than September 22, 1994, 
for the award of special monthly compensation for the loss of 
use of the left hand.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court").  In April 2000, while the veteran's 
claims were pending, the RO again considered and made a 
determination that the veteran did not have a serious 
employment handicap.  The veteran was notified and filed an 
NOD in May 2000.  The RO issued an SOC in July 2000.  In 
August 2000, the veteran submitted to the RO a statement 
noting his contentions.  The statement has been accepted as 
the veteran's substantive appeal.  

In December 2000, the veteran testified before a hearing 
officer at the New York RO; a transcript of that hearing is 
of record.  

In August 2001, counsel for VA's Secretary (General Counsel) 
filed an Unopposed Motion for Partial Remand and to Stay 
Proceedings to vacate and remand the February 2000 Board 
decision as to whether the veteran may be considered to have 
a serious employment handicap for purposes of an extension of 
his entitlement to vocational training and rehabilitation, to 
include refresher training, under Chapter 31 of Title 38, 
United States Code; as well as whether the veteran's 
entitlement to benefits pursuant to a vocational training and 
rehabilitation program under Chapter 31 of Title 38, United 
States Code, during the summer of 1995, included payment for 
the purchase of a computer.  The General Counsel averred that 
remand was required due to enactment of the Veterans Claims 
Assistance Act of 2000, signed into law in November 2000 (as 
addressed in more detail, below).  

By Order later in August 2001, the Court granted the motion, 
vacating in part the February 2000 Board decision, which 
denied the above noted vocational training and rehabilitation 
claims.  In doing so, the Court left undisturbed the issues 
that the Board had remanded in February 2000.  The Court 
remanded this case to the Board for further action consistent 
with the Secretary's motion. 

In a May 2002 decision, the Board denied the issue of whether 
the veteran's entitlement to benefits pursuant to a 
vocational training and rehabilitation program under Chapter 
31 of Title 38, United States Code, during the summer of 
1995, included payment for the purchase of a computer; as 
well as claims for an effective date earlier than September 
22, 1994, for the award of a 40 percent rating for residuals 
of a left hand injury; and for an effective date earlier than 
September 22, 1994, for the award of special monthly 
compensation for the loss of use of the left hand.  

The Board merged the claims on appeal from the April 1998 and 
April 2000 RO determinations regarding serious employment 
handicap, i.e., two separately docketed decisions, into one 
decision using the earliest docket number to expedite 
appellate consideration of all the veteran's claims.  In a 
separate remand, dated in October 2002, the Board remanded 
the question of whether the veteran had a serious employment 
handicap for purposes of extension of his entitlement to 
vocational training and rehabilitation, to include refresher 
training, under Chapter 31 of Title 38, United States Code; 
as well as the claim for a rating greater than 40 percent for 
the residuals of a left hand injury; and the issue of whether 
there was clear and unmistakable error (CUE) in a November 
19, 1997, RO decision.  

In October 2002, the veteran filed a motion for 
reconsideration of the Board's decisions of May 15, 2002, and 
October 4, 2002.  In December 2002, a Deputy Vice-Chairman of 
the Board denied the veteran's motion for reconsideration 
under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) 
and 38 C.F.R. §§ 20.1000, 20.1001 (2004).  A December 2002 
motion for reconsideration of the Board's decisions of 
February 9, 2000, and May 15, 2002, was denied in August 
2003.  

In June 2004, the Board received from the RO additional 
evidence submitted through the veteran's congressional 
representative.  The additional evidence consists of the 
veteran's personal statements, letter of recommendation, and 
medical examination reports.  Although a specific waiver of 
RO jurisdiction did not accompany the evidence, the Board 
notes that the evidence is cumulative and/or duplicative of 
evidence of record already considered by the RO.  As such, a 
remand for initial RO consideration of the evidence is not 
warranted.  See 38 C.F.R. § 19.31(b)(1) (2004).  

In July 2004, the veteran and his spouse testified in 
Washington, D.C., before one of the undersigned Veterans Law 
Judges; a transcript of that hearing is of record.  

The Board notes that a Veterans Law Judge presiding at a 
hearing must participate in the decision (See 38 C.F.R. 
20.707 (2004)).  As such, the current claim on appeal is 
being decided by the two Veterans Law Judges who each 
presided over a Board hearing (one in May 1999, and the other 
in July 2004) and a third Veterans Law Judge.  

In September 2004, an undersigned Veterans Law Judge granted 
the veteran's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

As a final preliminary matter, the Board notes that, while 
the veteran was unrepresented before the RO and the Board, a 
private attorney represented him before the Court.  By letter 
in September 2001, the Board contacted the veteran's attorney 
to clarify whether he would continue to represent the veteran 
before the Board.  Later in September 2001, the attorney 
advised that he would not be continuing to represent the 
veteran.  In October 2001, the Board notified the veteran of 
this fact.  The Board recognizes that the veteran is now 
proceeding pro se in his appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim currently under consideration has been 
accomplished.  

2.  The veteran's service-connected disabilities consist of 
the residuals of a left hand injury, for which a 40 percent 
schedular disability rating is assigned, and headaches, for 
which a noncompensable evaluation is assigned; he also has 
been awarded special monthly compensation for loss of use of 
his left hand.  The veteran's nonservice-connected problems 
include an ear disorder, mild diabetic retinopathy, and back 
pain.  

3.  Since his discharge from active service in 1986, the 
veteran has acquired more than 10 years of employment 
experience in the computer industry.   

4.  Beginning in November 1997, the veteran was employed as a 
computer systems manager for the City College of New York, 
earning $52,000 per year; he voluntarily resigned from that 
position in August 1999.  

5.  The veteran's May 2002 resume notes that from September 
2000, he was employed with the New York City Board of 
Education as a computer and technology teacher and Dean; he 
also reported that he was completing a program for a Master 
of Science degree in Computers in Education at Long Island 
University, with a graduation date of May 2002.  

6.  A December 2002 report of VA examination reflects the 
examiner's opinion that the veteran could perform any job 
that did not require heavy use of his left, non-dominant 
hand.  

7.  The veteran does not have a prior history of poor 
adjustment in training and employment; he has not had 
substantial periods of unemployment or an unstable work 
history; nor has he withdrawn from society or exhibited a 
continuing dependency on government income support programs.


CONCLUSION OF LAW

The criteria to establish the presence of a serious 
employment handicap pursuant to Chapter 31, Title 38, United 
States Code, for the purposes of extending the veteran's 
period of entitlement to benefits under this chapter, to 
include refresher training, are not met.  38 U.S.C.A. §§ 
5107, 3101 (West 2002);  38 C.F.R. §§ 21.41, 21.42, 21.44, 
21.52 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through March 2001 and September 2001 notice letters, and 
SOCs in December 1998 and July 2000, as well as Supplemental 
SOCs (SSOC) in February 2001, March 2001, and May 2004, the 
veteran was notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters in March and 
September 2001 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, while not specifically addressing the veteran's 
claim on appeal, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also requested to identify and 
provide the necessary releases for any medical providers from 
which he wished the RO obtain and considered evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
indicated above, the first three content on notice 
requirements have been met.  

With respect to the fourth requirement, the Board notes that 
the veteran has not been explicitly informed of the need to 
submit all pertinent evidence in his possession.  However, 
the veteran has submitted voluminous amounts of evidence in 
support of his claim throughout the appeal period.  
Furthermore, in the September 2001 notice letter, the veteran 
was advised that he could submit his own statements or 
statements from others describing his physical disability 
symptoms.  Thus, while he has not been explicitly informed, 
the Board finds that, through his actions and the information 
provided by the RO in September 2001, the veteran is on 
notice of the need to submit pertinent evidence in his 
possession associated with his claim.  Therefore, the Board 
finds that all four of Pelegrini's content of notice 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the April 1998 and April 2000 rating decisions on 
appeal; however, in this case, such makes sense, inasmuch as 
the VCAA was not enacted until November 2000.  The Board also 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

In this respect, the December 1998 and July 2000 SOCs 
explained to the veteran what was needed to substantiate his 
claim.  The SSOCs in February 2001, March 2001, and May 2004 
noted the evidence that had been considered with respect to 
the veteran's claim.  After issuance of each of the SOCs and 
SSOCs, the veteran was afforded an opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of September 2001; in 
response to that letter, or at any other point during the 
pendency of this appeal, the veteran has not informed the RO 
of the existence of any evidence that needs to be obtained.  
Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Furthermore, the Board notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  As indicated below, the 
RO arranged for the veteran to undergo VA examinations in 
July 1997 and December 2002 to assess the severity of his 
service-connected left hand disability.  The veteran has 
testified in May 1999, December 2000, and July 2004 with 
respect to his claim.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim and has 
done so during the course of his appeal.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent that has not been obtained.  

Pertinent to the matter of development, the Board points out 
that the veteran has declined to report to any additionally 
scheduled VA examination.  In May 2003, the RO arranged for 
the veteran to under examination, in response to the 
veteran's claim that the December 2002 examination had been 
inadequate.  After the veteran failed to report, the RO 
contacted the veteran by letter in June 2003 and requested 
that he complete VA Form 21-4142s for both his private 
treating doctor and his private orthopedic specialist.  The 
veteran was informed that once the RO had these releases, it 
would forward a copy of the Board's October 2002 remand order 
to each doctor and request the doctors address the noted 
questions.  The claims file reflects that the veteran 
submitting a single, incomplete 21-4142 form with an attached 
April 2003 examination report from Jeffrey Arliss, M.D.  

Furthermore, a May 2004 internal New York RO email 
communication notes that a vocational and rehabilitation 
counselor, in attempting to comply with the Board's October 
2002 remand order, provided the veteran two different times 
in which to come to the RO and be evaluated with respect to 
his claim.  The email communication notes that the veteran 
declined a May 2004 appointment.  The counselor reportedly 
attempted to reschedule the veteran for June 2004, but the 
veteran again declined.  

Under these circumstances, the Board finds the duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding, at this juncture, with a decision 
on the issue of whether the veteran has a serious employment 
handicap for purposes of an extension of his entitlement to 
vocational training and rehabilitation, to include refresher 
training, under Chapter 31 of Title 38, United States Code.  

II.  Legal Criteria

Applicable criteria provide that a rehabilitation program 
under Chapter 31 may not be afforded to a veteran after the 
end of the 12-year period beginning on the date VA notifies 
the veteran of the existence of a compensable service-
connected disability.  38 U.S.C.A. § 3101(a); 38 C.F.R. §§ 
21.41, 21.42(a).  

The basic period of eligibility for vocational rehabilitation 
may be extended, however, for "a veteran with a serious 
employment handicap" if (a) he has not previously been 
rehabilitated to the point of employability, or (b) if he has 
been previously declared rehabilitated to the point of 
employability, and (1) his service-connected disability has 
worsened to the extent that he is unable to perform the 
duties of the occupation in which he is trained or in a 
related occupation; (2) the occupation in which the veteran 
was rehabilitated to the point of employability is not 
presently suitable in view of the veteran's current 
employment handicap and capabilities; or (3) occupational 
requirements have changed and additional services are needed 
to help the veteran continue in the occupation in which he 
was trained or in a related field.  38 C.F.R. § 21.44.

A serious employment handicap is defined as a significant 
impairment resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. 
§ 21.52(b).  A serious employment handicap may exist when the 
veteran has a non-neuropsychiatric disability rated as 50 
percent or more.  38 C.F.R. § 21.52(c)(2).  Moreover, a 
serious employment handicap may exist when the veteran has a 
prior history of poor adjustment in training and employment, 
and special efforts will be needed if the veteran is to be 
rehabilitated; or the veteran's situation presents special 
problems due to non-service-connected disability, family 
pressures, etc., and a number of special and supportive 
services are needed to effect rehabilitation.  38 C.F.R. § 
21.52(d).  In addition, a finding of serious employment 
handicap may be made when the veteran's service-connected 
disability has caused substantial periods of unemployment or 
unstable work history; as well as when the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  38 C.F.R. 
§ 21.52(e).

III.  Factual Background

The record of the veteran's educational pursuits following 
his separation from service shows that he attended the City 
College of New York in 1988, and between 1990 and 1993, when 
he apparently earned a bachelor's degree in Urban Legal 
Studies.  The veteran's post-service work history reflects 
that, between November 1987 and June 1995, he was a computer 
laboratory manager with the New York City Board of Education.  

The veteran's records reflect that he has made a number of 
applications for benefits pursuant to Chapter 31.  In one 
such instance, he was authorized training benefits for a 
computer class that took place during the summer of 1995.  
The veteran completed the classroom work to become a 
Certified Novell Engineer (a computer-related position).  
After the completion of that class, the veteran obtained 
employment in March 1996, as a computer network coordinator 
earning $16.83 per hour at the North Carolina Central 
University (NCCU).  In view of that employment, he was 
declared to have been rehabilitated in May 1996.  

However, in September 1996, the veteran lost his job at NCCU.  
A September 1996 NCCU evaluation memorandum notes that while 
the veteran had several "Netware" certifications, his 
technical skills/experiences lacked the proficiency necessary 
to carry out the everyday duties of a computer network 
coordinator.  According to his resume, following the loss of 
his job at NCCU, the veteran worked as an independent 
consultant as a computer applications support engineer and a 
computer network administrator between December 1996 and 
August 1997.  

In a July 1997 report of VA examination, the examiner 
diagnosed the veteran as having near total dysfunction of his 
service-connected left hand.  

The veteran was re-evaluated in August 1997 for additional 
services and benefits under Chapter 31.  A VA counseling 
record documents that various employers were contacted 
regarding the physical demands of occupations in the 
Information Systems Technologies field, for which the veteran 
was trained.  The consensus among those employers contacted 
was that a person with impaired dexterity and grip strength 
unable to lift and carry more than 20 pounds would be 
significantly impaired in performing the required activities 
in the Information Systems Technologies field.  It was noted 
that persons trained at higher levels and with more 
experience than the veteran were frequently required to 
perform such tasks.  The VA counselor determined that the 
veteran had not overcome the effects of his vocational 
impairments and that the potential to do so was beyond his 
control.  As a result, the veteran's "rehabilitated" status 
was overturned.  At the same time, the counselor noted that 
while the veteran's prior program goal under which he was 
determined rehabilitated was unsuitable, the evidence did not 
support a finding for a serious employment handicap.  

The veteran was subsequently authorized benefits, under the 
provisions of Chapter 31, to pursue a doctorate degree at St. 
John's University beginning in the Fall of 1997, which course 
of study he did not, apparently, begin until the Spring 1998 
semester.  In November 1997, the veteran was hired as a 
computer systems manager for the City College of New York, a 
position for which he earned $52,000 per year.  

In March 1998, a counseling record reflects that the veteran 
sought a determination as to whether he had a serious 
employment handicap.  Presumably, inquiries in this regard 
were made since the veteran's degree at St. John's would 
apparently not be earned until 2004, well after the 
expiration of the basic 12-year period of eligibility for 
Chapter 31 benefits had passed.  Therefore, it would have 
been necessary for the veteran to have obtained an extension 
of this eligibility, which was otherwise due to terminate in 
November 1999.  The March 1998 counseling record notes the 
veteran to have been employed at the City College of New 
York, and that his duties included implementing and 
maintaining the library's hardware and software systems and 
electronic database system.  In April 1998, the veteran was 
advised by the RO that he was not considered to have a 
serious employment handicap.  

In August 1999, the veteran tendered his resignation for his 
position with the City College of New York.  In an August 
1999 memorandum to the City College of New York's chief 
librarian, the veteran reported that there were three reasons 
for his resignation, all associated with personnel matters 
and his relationship with employees.  

Statements of evaluation from  Xincon Technology Incorporated 
(Inc.), an apparent employment service, dated from February 
2000 to May 2000, note that the veteran was definitely 
employable for computer-related positions, but limited to 
jobs that did not require the use of both hands.  These jobs 
would include managerial positions such as technical 
supervisor or MIS manager.  It was noted that the veteran 
stayed in contact with the company about continuing 
employment opportunities.  

Statements dated in March and April 2000 from a 
representative of Projects with Industry, another employment 
service, reflect the veteran's reported desire not to perform 
information systems work,  whether it was in a managerial 
capacity or layman work.  The representative noted that the 
veteran felt that even in a managerial position, he would 
still be required to use his left hand.  The veteran was 
informed that there were various reasonable accommodations, 
in particular, with new software that could assist him.  It 
was noted that the veteran reported that this new software 
was not compatible with most of the systems with which he 
worked.  It was the representative's impression that the 
veteran was focused on obtaining a law degree, and that he 
had some anger towards working in the computer-based field 
based on his disability.  

The veteran's May 2002 resume notes that from September 2000 
to the present (May 2002), he was employed with the New York 
City Board of Education as a computer and technology teacher 
and Dean.  It was also noted that the veteran was completing 
a Master of Science degree program in Computers in Education 
at Long Island University, with a graduation date of May 
2002.  

A December 2002 report of VA examination reflects that the 
veteran's complaints of handling heavy tools using his left 
hand, as well as intermittent left hand pain and chronic 
weakness.  On clinical evaluation, there were no noted 
anatomical defects.  There was a 3-inch lag of approximation 
of the left index finger to the palm, with weak left hand 
grip (three by five).  The examiner opined that the veteran 
was right-hand dominant based on review of the claims file 
and her observation of the veteran during the examination.  
Additionally, she noted that there was no ankylosis in any 
joint, but some limitation of left index range of motion.  
The examiner further opined that the veteran could perform 
any job that did not require heavy use of his left, non-
dominant hand.  

A February 2003 letter from the veteran notes his report that 
he had an undergraduate degree from the City College of New 
York in Black studies/Afrikan studies.  He also reported 
having a Master's of Science degree from Long Island 
University in Computers in Education concentrating in 
instructional technology.  He also reported that he was a 
doctorate student at St. John's University.  Furthermore, the 
veteran reported having numerous certificates in networking 
and system operation and experience in the information 
technology/computer field.  The veteran also noted that he 
never had said that he couldn't work, but that, due to his 
career choice, he was unable to work in a career field where 
he could find gainful employment.  In this respect, the 
veteran contended that in the computer field, lower level 
management positions required one to use both hands and 
required the ability to carry heavy equipment.  As such, the 
veteran wished to be classified as having a serious 
employment handicap.   

An April 2003 report of examination from Jeffrey Arliss, 
M.D., notes the veteran's complaints of chronic pain in his 
left hand with a lack of effective grip.  The veteran was 
reported as being right handed.  On clinical evaluation, 
there was limitation of motion of the left index finger.  
Grip strength was noted as 90 pounds in the right hand and 60 
pounds in the left hand.  The veteran's scar site associated 
with his left index finger was noted as painful.  Dr. Arliss' 
diagnosis included chronic, painful contracture and flexion 
tendon function of the second ray (finger) of the left hand.  
He indicated that the etiology of the veteran's pain was 
related to chronic scar contracture of the left second ray.  

A July 2003 statement from Dr. Arliss notes that the poor 
flexor tendon function of the left index finger was unlikely 
to improve with either therapy or further surgery.  

IV.  Analysis

In this case, the veteran seeks to establish that he is under 
a serious employment handicap for VA purposes, in order to 
extend his eligibility for vocational rehabilitation training 
assistance under Chapter 31, Title 38, United States Code.  

As noted above, the basic period of eligibility for 
vocational rehabilitation may be extended for "a veteran 
with a serious employment handicap."  Thus, the Board must 
initially determine whether the veteran, in fact, has a 
serious employment handicap under 38 C.F.R. § 21.52.  The 
veteran was first advised of his award of compensation for 
service-connected disability payable at the 10 percent rate 
in November 1987.  Therefore, absent a finding that he is 
under a serious employment handicap, his eligibility for 
Chapter 31 benefits expired in November 1999.  

The veteran's service-connected residuals of a left-hand 
injury are rated as 40 percent disabling; in a separate 
decision, the Board has determined that a rating for that 
disability greater than 40 percent is not warranted.  In 
addition to the disability of his left hand, the veteran is 
also service connected for headaches, rated as noncompensably 
disabling, and is also receiving special monthly compensation 
for loss of use of that hand.  The veteran's nonservice-
connected disabilities include an ear disorder, diabetic 
retinopathy, and he has also complained of back pain.  As the 
veteran does not have a non-neuropsychiatric disorder ratable 
as 50 percent or greater, he does not meet the criteria of a 
serious employment handicap under 38 C.F.R. § 21.52(c)(2).  

It is obvious that, by virtue of the 40 percent schedular 
rating for his service-connected left hand disability, 
together with his entitlement to special monthly compensation 
for loss of use of that hand, that the veteran may be 
considered to have a significant disability.  It is also 
obvious that this disability would cause the veteran to have 
an employment or vocational handicap.  This vocational 
handicap was explicitly recognized by virtue of the veteran's 
award of Chapter 31 benefits to pursue a doctorate program at 
St. John's University.  Various counseling records also 
support this fact.  

What defines the presence of a serious employment handicap 
for VA purposes, however, consistent with the governing legal 
authority, is not only the percentage of disability found to 
exist; the veteran need only have a service-connected 
disability rated at 10 percent in order to meet the threshold 
requirement.  The evidence must also show that there is an 
impairment in the ability to prepare for, obtain, or retain 
employment consistent with a veteran's abilities, aptitudes, 
and interests.  As previously indicated, this can manifest 
itself when the veteran has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or the 
veteran's situation presents special problems due to non-
service-connected disability, family pressures, etc., and a 
number of special and supportive services are needed to 
effect rehabilitation.  This type of impairment can also be 
seen when the veteran's service-connected disability has 
caused substantial periods of unemployment or an unstable 
work history; or the veteran has demonstrated a pattern of 
maladaptive behavior that is shown by a history of withdrawal 
from society or continuing dependency on government income 
support programs.  

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran does not meet any of 
the criteria for a finding of serious employment handicap for 
vocational rehabilitation purposes.  

As noted above, following the veteran's initial Chapter 31 
training in 1995, he obtained a job with NCCU.  He reportedly 
lost the job due to his lack of experience and skills, and 
not due to any reported inability to function effectively at 
work as a result of his service-connected left hand 
disability.  While the July 1997 VA examiner noted that the 
veteran had had "near total dysfunction" in his left hand, 
and an August 1997 VA counselor determined that the veteran 
was at an employment disadvantage, the counselor also 
specifically found that the veteran did not have a serious 
employment handicap.  Indeed, the veteran's subsequent 
gainful employment in November 1997 with the City College of 
New York would appear to support the counselor's finding.  
The veteran's loss of that job in August 1999, almost two 
years later, again, was not the result of any reported 
inability to function as a result of his service-connected 
left hand disability, but due to his own voluntary 
resignation.  

The record documents that the veteran has acquired more than 
10 years of experience in the computer technology related 
field.  More than seven of those years, prior to 1995, were 
with a single employer, the New York City Board of Education, 
and as noted above, from November 1997 to August 1999, with 
the City College of New York.  During the same period, the 
veteran was also able to earn a bachelor's degree and 
complete a technical course.  In the Board's view, there is 
no evidence in the record that identifies a prior history of 
poor adjustment in training and employment, or that any 
special efforts would be needed to rehabilitate the veteran.  
The Board also finds no evidence that the veteran's situation 
presents special problems due to nonservice-connected 
disability, family pressures, etc., and a number of special 
and supportive services are needed to effect rehabilitation.  

After leaving his position at City College of New York, 
attempts were made by VA to find the veteran employment 
through Xincon Technology Inc. and Projects with Industry.  
Both employment services reported that the veteran was 
definitely employable for computer-related positions albeit 
limited in his placement due to his left hand.  A 
representative of Projects with Industry also noted that the 
veteran had reported to him that he did not want a position 
performing information systems work whether it was in a 
managerial capacity or layman work, as he felt that even in a 
managerial position he would still be required to use his 
left hand.  Since that time, the veteran has submitted 
numerous applications and rejection notices from computer-
related employers as evidence of his unemployability in the 
field.  

The most recent medical evidence from both Dr. Arliss, the 
veteran's treating private physician, and the December 2002 
VA examiner reflects that the veteran's grip strength in his 
left hand is diminished and there is associated pain.  
However, the VA examiner opined that the veteran could 
perform any job that did not require heavy use of his left, 
non-dominant hand.  While the veteran declined to report for 
an additional VA examination that might have shed additional 
light on his left hand disability, the recent evidence 
clearly does not establish the left hand is so impaired as to 
result in a serious employment handicap, within the meaning 
of the pertinent legal authority.  Indeed, notwithstanding 
the July 1997 examiner's assessment of "near total 
dysfunction," the evidence since received suggests 
significant impairment, but substantially less impairment 
than that examiner's assessment indicated. 

Thus, in light of the medical evidence, the veteran's 
testimony and statements, his previous work history, 
educational background, and the reports from both Xincon 
Technologies and Projects with Industry, the Board finds that 
the veteran's service-connected left hand disability has not 
caused substantial periods of unemployment or unstable work 
history, nor does the record reflect a pattern of maladaptive 
behavior.  At best, in the context of the veteran's overall 
impressive employment and education history, any time period 
of unemployment and the dependence in part, upon public 
assistance benefit programs during periods of 
unemployability, represents a brief aberration, rather than 
the norm.  

For the reasons set forth above, it is the Board's conclusion 
that the evidence does not establish that the veteran has a 
significant impairment of his ability to prepare for, obtain, 
or retain employment that is consistent with his abilities, 
aptitudes, and interests.  Accordingly the veteran may not be 
considered to have a serious employment handicap for purposes 
of an extension of his entitlement to vocational training and 
rehabilitation, to include refresher training, under Chapter 
31, Title 38, United States Code.

ORDER

Entitlement to a serious employment handicap for purposes of 
an extension of vocational training and rehabilitation, to 
include refresher training, under Chapter 31 of Title 38, 
United States Code, is denied.  


        ____________________________     
____________________________
               JACQUELINE E. MONROE 		  ANDREW J. 
MULLEN
                      Veterans Law Judge, 		     
Veterans Law Judge,
                Board of Veterans' Appeals		Board of 
Veterans' Appeals


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



